 Received by the Pro Se Office
 7/29/2020-KC

                                     ★ JUL 2 9 2020 ^                     Wall, case No.20-cv-2456
Dear Judge Mauskopf,                 BROOKLYN OFFICE
I hope this letter finds you safe and well.

I am writing to inform you that I sent a copy of the complaint and summons by Priority Mail for Civil
Action No. 20-cv-2456 to the Defendant- Donald Trump, the Attorney General of The United States -
William Barr, and to Brooklyn District Attorney - Eric Gonzalez, on July 2020. I have not yet received
an answer to the complaint.

I thought that I was compliant with Mckinney's Consolidated Laws of New York, Civil Practice Law and
Rules Chapter 8; Article 3; Statute 308; Section 2, by "mailing the summons to the person to be served
at his or her last known place of residence" in accordance with New York's local rule.

I also thought the method of service was in compliance with Federal Rules of Civil Procedure Rule 4;
Section (i) Serving the United States and its Agencies, Corporations, Officers, or Employees; Subsection
(l)(A)(i); and Section (B); and Section (3)"Officer or Employee Sued Individuall/' requiring compliance
with Rule 4; Section (e)"Serving an Individual Within a Judicial District of The United States." Therefore,
I ask you the following:

    1. Is the service process complete?
    2. Am I required to know to whom delivery was made at the Defendant's last known place of
         residence?
    3. Am I allowed to complete the Proof of Service form myself to file with the court's clerk?
    4. If service is not complete,am I required to use a process server?
    5. If I need to use a process server, would I need an official copy of the complaint with the court's
       documentation on the complaint, to provide to the process server for service?

I am attaching a copy of the United States Postal Service receipt indicating the date of the mailings,
which also include the tracking numbers confirming that delivery of copies of the complaint and
summons were made on July 7*^ 2020.

Please let me know as I still experience post-concussion and anxiety symptoms, as well as financial
difficulties, and do not wish to delay the court or the service process.

If necessary, I will also file the proper form to request an extension.

Thank you.

Sincerely,

Eric D. Wall (PlaintifO
                                                                      SADDLE RIVER
                                                            177 E fiADDLE RIVER RO STE 2
                                                            SADDLE RIVER, NJ 07458-9998                             filed
            0. w.
                       11                                             337500-0723
                                                                      (800)275-8777
                                                                    07/01/2020 12:42 PM
                                                                                                                >««§?g65?ro,„
                                                                                                                ★   JUL 29 2020 .
CJ                      lo-cz-m
                                J-       -1                                            Unit             Price   BROOKLYN OFFICE
Co                                                                                   Price
"IIJ ^ -^L l>WU,            I        A                  DomesTic
                                                                           ' $26:50 " ""$26:50
     A-V-Vt»viey ^e^ewil fl4r                           BROOKLYN, NY 11201
                  . r. i_t                             Flat Rate
     Tm-                                               Signature Requested
        ,          <        iN-          I             Scheduled Del ivery Day
     aK(^ \c>                                          Thursday
                                                       Money Back07/02/2020
                                                                   Guarantee12:00       PM
     Aj^La/vi^v
     A-H^wey            8>W<'V»                             Tracking H
                                                       EJ154034084US
                                                  PM Exp InsLirance                                    <tn nn
                                                     _Up to $100.00 included
                                                 LegafEm°'^               '
                                                       Domest i c
                                                       WASHINGTON, DC 20530
                                                      Flat Rate
                                                      Signature Requested
                                                      Scheduled Delivery Day
                                                      Thursday 07/02/2020 12:00 PM
                                                      Money Back Guarantee
                                                      DSPS Tracking ft
                                                      EJ154034053US
                                                 PM Exp Insurance                                    d;n nn
                                                     Up to $100.00 included
                                                 TegarEn:"''             '                        ^26.50
                                                      Domestic
                                                      WASHINGTON, DC 20500
                                                     Flat Rate
                                                     Signature Requested
                                                     Scheduled Delivery Day
                                                     Thursday 07/02/2020 12:00 PM
                                                     Money Back Guarantee
                                                     USPS Tracking H
                                                     EJ154034053US
                                                PM Exp Insurance                                     <!>n nn
                                                     Up to $100.00 included

                                                                                                 $79.50


                                               Debit Card Remit'd                                (t-ja cn
                                                    Card Name:VISA                               ^
                                                    Account <#:KKXXKXXXXXXX5579
                                                    Approval U
                                                    Transaction #:087
                                                    Receipt #:012341
                                                    Debit Card Purchase:$79 50
                                                    Cash Back:$0.00
                                                    AID:A0000000980840                  ch i n
                                                    AL:US DEBIT
                                                    PIN:Verified




                                                   Due to limited transportation
                                                      avai labi lity as a result of
                                                      nationwide COVID-19 impacts
                                                    package del ivery times may be
                                                  extended. Priority Mail Express®
                                                      service wil l not change.

                                              Includes up to $100 insurance
                                              Save this receipt as evidence of
                                              i nsLirance. For i n format i on on f i 1 i ng                          "il lj pfly 1.
    upLP US SERVE VOU....oBEllE
                           ncrFWT
                                          ><-     «^
                                                        ®0/V.'
                                         fi/?Q
             tMexptrience.comV
^              -> this, code wi'th /
                         device^/



                                    1^



           or call 1-800-«0-^''20.
              VOUR OPINION COUNTS


    rerP- ol




                                            Vfali, ipa^t 2^,
N


                                                  UmiEU STAlJiS UISIKICT CUilKl^ JUi 241                                                  '^■'^
                                                 jiASiKKJNmsrmcTOjt iNJivv xoKK                                          .
                                                                                                           6;?oo/oy
                         Pro Se Registration and Consent for Electronic Service of Orders andWMc©pysy^
      ,                                      . Issued by the Court in Civil Cases                     ^ .
       Please register me to receive. ser\dce of documente and notices of electronic tilings to niy e-mail
       acMreSs via the Court*s electronic filing system (ECF). By re^stering for electronic service, I affirm .
       that:


              I understand that I waive my right to receive service of court issued documents by fii'St class mail
          • • and that 1 will no-longer receive paper copies ot court issued documents such as notices, decisions,
              opioions, memoranda & orders, orders, judgments and appeal instructions.                  r'x !
                                                                                                                 Initial here

               •I understand that I-will be sent notices of electronic-filing ^ia C-mail and upon receipt of a notice,!
         ... . wm be pei-mitted one "hee" look" at the docunient by clicking on the hyperlinked document •
      ■ - . -nuinber,- at wln.ch timft I should print or saye.the document to avoid future charges. .Ihe one . free
                   look' will esQpire in 15 days from the date the notice-was sent. After fhe free look is used or
              • e^ired,.the document can be accessed by rne through PACER (Public Access, to Court Electronic
                   RecordsY-^dlmay-be chargedto \dew thedocurnenL.                                                               t^\J -
                                                                                                               " Initialhere               •       •

              . ■ JL'un^rstand that it is strongly-recommehded that 1 estebhsh a" PACER account by Adsiting the- • ■
                   PACER website at www.pacer.gov, which account will ^ow me td'yiew, .print, and dov^oad
          ■        documents at               time for a nominal:fee.        ■    .                                              k-1./
               •        .. ..             •            •-                             - - - -   .          - . . .Initialhere                      :
                • liie.email address I- provided below is valid and 1 understand 1 am responsible for checking it on a
                   regular basis, I wUl ptoinpfiy notify .the Court if there is any ch^ge in my personal data» such as
               .name, address, or o-mail address. :. '                                          . •-                            •.Vi./
                                                            -                             "                              ■ re
                                                                                                                 Initial here    £-14/.        .
                   I understand that electronic service does not allow me to file documents electronically and .does
                not mean that I can serve documents by e-mail to the opposing party. I must continue to. file all
              _ipoinmumeations regarding my case in paper copy with fhe Court and ser\^e the opposing party. .
                                                                                                       .         initial here

                   I uhderstend that 1 must file a consent in each case in-W'Mch I wish to receive electronic service -
                   and that electronic service is not available ill Social Security or Immigration cases of fbi
                   incai-cerated htigaiits.
                                                                                                                 Initial here ^


    Date:              i I/                                          Signature:

    Case No: _ 1 Ci 'C.\/ - ] H 5^                                         hull Name:                  D |d/alj
    Telephone No.^ 6l)                                               Email Address: p/ic Dai/iJ 1^411 Q                      /- Corfn
    Home Addi'ess: j Cy ^                                                                                  ^ J^^
    Retiixn form to:                    U.S.D.C., E.D.N.Y. - Pro Se Dept.
                                225 Cadman Plaza East           or   100 Federal Plaza
                                Brooklyn, NY 11201                   Central Islip, NY 11722                                       &
  ORIGIN IDsGnVfl   (201) 800-3973
  ERIC D WALL                               SHIP DATE: 28JUL20
                                            RCTUGT: 0.20 LB
  108 FAUNHILL RD                           CAD: 6998593/'SSFE2110

                                            BILL CREDIT CARD

    ATT CLERKS OFF PRO SE OFFICE                                                         CD
    US DISTRICT OFFICE EDNY                                                          3
   225 CADMAN PLAZA                                                                      CD
                                                                                                    a
                                                                                                    o
                                                                                                    3
                                                                                                    p

     BROOKLYN NY 11201
 ^71^8) 613-2600
                                     DEPT




                                                         FedE^i
                                                               Expre8




                                      WED - 29 JUL 10:30A
ill 3952 3357 1436                    PRIORITY OVERNIGHT
                                                             DSR
E2 EGXA                                                    11201
                                                     NY-US EWR
                                                                                     wOUHT




                                                                        fl*{ i-'t
                                                                                         coil
                                                                          JUL 11,




                                                                               isfTE i

                                                                                              ...


                         o

                          10
                                 C
                                M/ Jl)
